IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RAYMOND A. EVERETT,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-2473

BETTY THOMAS, AS
PERSONAL
REPRESENTATIVE, JENNIFER
BYROM, ATTY, FOR
PERSONAL
REPRESENTATIVE,

      Appellee.

_____________________________/

Opinion filed October 2, 2014.

An appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

Raymond Everett, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.